EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 17. (currently amended) A method for maintaining zonal isolation in a wellbore, comprising: 
preparing a cement slurry comprising water, portland cement and an expanding agent, wherein the expanding agent is present at a concentration between 5% and 20% by weight of cement, and the expanding agent comprises calcium sulfate hemihydrate, or a blend of 
placing the slurry in an annular region between a tubular body and a borehole wall or a concentric region between two tubular bodies, whereupon the slurry hardens and forms a set cement; 
5performing a well intervention, during which the dimensions of the tubular body or bodies fluctuate in response to a temperature change, a pressure change, or a mechanical disturbance or a combination thereof, and after which the expanding agent reacts and causes the set cement to expand and maintain a state of compression within the annular region; and 


			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the combination of Patil, Mehta, Brown, Jahangir and Birchak as set forth in the non-final office action dated 12/21/2020. The Examiner, upon reconsideration of the rejection has concluded that while the prior art teaches each and every claim limitation, the combination of references was the result of impermissible hindsight and without Applicant’s disclosure the Examiner nor one of ordinary skill in the art would have reasonably arrived at Applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674